Exhibit 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT

This THIRD AMENDMENT TO THE AMENDED AND RESTATED ADVISORY AGREEMENT (this “Third
Amendment”), effective as of November 25, 2014, is entered into by and between
CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation (the
“Company”), CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (the “Partnership”) and CARTER/VALIDUS ADVISORS, LLC, a Delaware
limited liability company (the “Advisor”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Advisory
Agreement (defined below).

WHEREAS, the Company, the Partnership and the Advisor are parties to that
certain Amended and Restated Advisory Agreement, dated November 26, 2010, as
amended by that certain First Amendment to the Amended and Restated Advisory
Agreement, effective as of March 29, 2011, and as further amended by that
certain Second Amendment to the Amended and Restated Advisory Agreement,
effective as of October 4, 2012 (the “Advisory Agreement”); and

WHEREAS, the Company, the Partnership and the Advisor desire to further amend
the Advisory Agreement as set forth herein in order to clarify certain fees
payable to the Advisor.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Amendment to Section 3.01(a).

Section 3.01(a) of the Advisory Agreement is hereby amended and restated in its
entirety as follows:

3.01 Fees.

 

  (a) Asset Management Fee. The Company shall pay to the Advisor an Asset
Management Fee equal to 1/12th of 0.85% of the sum of the Contract Purchase
Price, the Acquisition Expenses, Construction Fee and other customarily
capitalized costs but excluding Acquisition Fees, monthly in arrears based on
Assets held by the Company on the last day of such month.

 

2. Amendment to Section 3.01(c).

Section 3.01(c) of the Advisory Agreement is hereby amended and restated in its
entirety as follows:

3.01 Fees.

(c) Disposition Fee. If the Advisor or an Affiliate of the Advisor provides a
substantial amount of the services (as determined by a majority of the
Independent Directors) in connection with the Sale of one or more Properties,
the Advisor or such Affiliate shall receive a Disposition Fee up to the lesser
of 1.0% of the Contract Sales Price and one-half of the brokerage commission
paid if a third party broker is involved. The Disposition Fee may be paid in
addition to Disposition Fees paid to non-Affiliates, provided that the total
Disposition Fees paid to all Persons by the Company (including the Disposition
Fee) shall not exceed an amount equal to the lesser of (i) the Competitive
Disposition Fee or (ii) 6.0% of the Contract Sales Price of a Property.



--------------------------------------------------------------------------------

3. Amendment to Section 6.03.

Section 6.03 of the Advisory Agreement is hereby amended and restated in its
entirety as follows:

6.03 Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

 

To the Directors and to the Company:

  

Carter Validus Mission Critical REIT, Inc.

4890 W. Kennedy Blvd., Suite 650

Tampa, Florida 33609

Attention: Chief Executive Officer and President

To the Advisor:

  

Carter/Validus Advisors, LLC

4890 W. Kennedy Blvd., Suite 650

Tampa, Florida 33609

Attention: Chief Executive Officer

To the Partnership:

  

Carter/Validus Operating Partnership, LP

4890 W. Kennedy Blvd., Suite 650

Tampa, Florida 33609

Attention: Chief Executive Officer of Carter Validus Mission Critical REIT,
Inc., its General Partner

Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this
Section 6.03.

 

4. Governing Law.

The provisions of this Third Amendment shall be construed and interpreted in
accordance with the laws of the State of Florida, and venue for any action
brought with respect to any claims arising out of this Third Amendment shall be
brought exclusively in Hillsborough County, Tampa.

 

5. Counterparts.

This Third Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument.

Except as expressly set forth herein, the Advisory Agreement remains unmodified
and unchanged and the parties hereto ratify and confirm the Advisory Agreement
as amended hereby.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
effective as of the date first set forth above.

 

CARTER VALIDUS MISSION CRITICAL REIT, INC. By:  

/s/ Todd M. Sakow

  Todd M. Sakow   Chief Financial Officer CARTER/VALIDUS ADVISORS, LLC By:  

/s/ John E. Carter

  John E. Carter  

Chief Executive Officer and Chief Investment

Officer

CARTER/VALIDUS OPERATING PARTNERSHIP, LP By:   Carter Validus Mission Critical
REIT, Inc., its General Partner By:  

/s/ John E. Carter

  John E. Carter   Chief Executive Officer